Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 07/01/2021, Attorney Hai Han requested an extension of time for 2 MONTHS, with $55 already paid, and authorized the Director to charge Deposit Account No. 19-1090 the required fee of $105.00 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 33 and 37.
In claim 28, in lines 6-7, please delete “cationic lipids, zwitterionic lipids, polymers having positive charges,” and substitute therefor - - - lecithin, dimethyldioctadecylammonium, dioleoyl-3-trimethylammonium propane (DOTAP), hydrogenated palm trimethylammonium, dextran-spermine, N-acetylated chitosan - - -.
In claim 28, in line 9, after “one or more surfactants having an HLB value of 10 or greater,” please add - - - selected from the group consisting of polyethylene glycol fatty acid esters, alcohol-oil transesterification products, polyglycerized fatty acids, propylene 
In Claim 32, in line 2, please delete “37”, and substitute therefor - - - 28 - - -.

Reasons for Allowance
Claims 28, 30, 32, 34, 38 and 40-48 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a self-emulsifying pharmaceutical formulation that contains a negatively charged bishosphonic acid, bisphosphonate or combination thereof in an amount of 0.1-20%, complexed with the claimed complexing excipients and formulated with the recited surfactants having an HLB value of 10 or greater.  Furthermore, the arguments set forth in the reply on 06/16/2021 were found persuasive.  Thus, claims 28, 30, 32, 34, 38 and 40-48 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699